Battle, J. (after stating the facts). The title of appellee to the land in controversy, was at least prima facie valid. The appellant, Sibly, claims title to it under a sale made on the 13th day of June, 1892, for the taxes of 1891, and penalty, and costs' aggregating 85 cents. It was so sold before the enactment of the act of April 7, 1893, allowing twenty-five cents for certificate of purchase to be taxed as costs of sale, and was sold for twenty-five cents too much costs (Sibly v. Cason, ante p. 32), and is void. Goodrum v. Ayers, 56 Ark. 93; Salinger v. Gunn, 61 Ark 414; Cooper v. Freeman Lumber Co., 61 Ark. 36; Darter v. Houser, 63 Ark. 475; Kirker v. Daniels, 73 Ark. 263. Decree affirmed. Hart, J., being disqualified, did not participate.